 Case 2:19-cv-03254-JAK-AGR Document 48 Filed 03/11/21 Page 1 of 1 Page ID #:524

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV19-03254 JAK (AGRx)                                          Date        March 11, 2021
 Title       James McMichael v. Robert Wilkie Jr.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                               Not Reported
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                              Not Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING CASE WITHOUT PREJUDICE TO
                         REOPENING WITHIN 30 DAYS JS-6

In light of the Mediation Report filed March 10, 2021 (Dkt. 47) indicating the case settled, the Court
orders that this action is dismissed without prejudice. The Court retains jurisdiction to vacate this Order
and to reopen the action within 45 days from the date of this Order, provided, however, any request by
any party(ies) that the Court do so, shall make a showing of good cause as to why the settlement has
not been completed within the 45-day period, what further settlement processes are necessary, and
when the party(ies) making such a request reasonably expect the process to be concluded. This Order
does not preclude the filing of a stipulation of dismissal with prejudice pursuant to Fed. R. Civ. P. 41,
which does not require the approval of the Court. Such stipulation shall be filed within the
aforementioned 45-day period, or by such later date ordered by the Court pursuant to a stipulation by
the parties that conforms the requirements of a showing of good cause stated above.

IT IS SO ORDERED.




                                                                                                    :

                                                            Initials of Preparer      TJ

                                                                                                        Page 1 of 1
